Citation Nr: 1233891	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-09 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder, including as secondary to service-connected disabilities.

3.  Entitlement to service connection for a bilateral foot disability, including as secondary to service-connected diabetes mellitus.

4.  Entitlement to an increased rating for service-connected diabetes mellitus, currently evaluated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico, that denied service connection for schizoaffective disorder and a bilateral foot disability (talonavicular coalition, bilateral enthesopathy of the Achilles tendon insertion, foreign body in right foot), and denied an increase in a 10 percent rating for service-connected diabetes mellitus.

With respect to the claim for service connection for a psychiatric disorder, the Board notes that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has asserted that he has depression, and the evidence of record reflects a variety of psychiatric diagnoses.  The Board has thus broadened this claim and characterized it as listed on the first page of this decision.

Historically, the Veteran's claim for service connection for a psychiatric disorder has been previously denied in unappealed rating decisions in April 1973, December 1999, and July 2004.  The Veteran's prior claims for service connection for a psychiatric disorder were based on a theory of direct service incurrence, while he now asserts that his current psychiatric disorder was caused or aggravated by his multiple service-connected disabilities.  However, a new theory of entitlement to a benefit does not constitute a new claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).

Because the claim for service connection for a psychiatric disorder has been previously considered, denied, and not timely appealed, there has to be new and material evidence to reopen this claim and warrant further consideration of it on its underlying merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Indeed, regardless of what the RO determined in this regard, so, too, must the Board make this threshold preliminary determination, before proceeding further, because it in turn affects the Board's jurisdiction to consider this claim on its underlying merits, i.e., on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  See also McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996), and VAOPGCPREC 05-92 (March 4, 1992).  

There are other issues that are not currently before the Board.  In a March 2009 rating decision, the RO adjudicated several other claims, including granting service connection for peripheral neuropathy of both upper extremities, granting increased ratings for peripheral neuropathy of both lower extremities, and granting a total disability compensation rating based on individual unemployability (TDIU rating).  As the Veteran has not appealed any of the issues adjudicated in this rating decision, the issues are not in appellate status and will not be addressed by the Board.  38 U.S.C.A. § 7105; see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

Finally, the Board notes that the Veteran was previously represented by Puerto Rico Public Advocate for Veterans Affairs, but by a statement signed and dated in January 2011, he explicitly revoked his appointment of this organization as his representative, and has not appointed another representative.  Hence, he is unrepresented in this appeal.

The issues of entitlement to service connection for a psychiatric disorder and a bilateral foot disability, and to an increased rating for service-connected diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO most recently denied the claim for service connection for a psychiatric disorder in a July 2004 rating decision and appropriately notified the Veteran of the decision and of his procedural and appellate rights, but he did not appeal that decision.

2.  Some of the evidence since received, however, is not cumulative or redundant of evidence already of record and considered in that decision and prior decisions and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that most recently denied the Veteran's claim of entitlement to service connection for a psychiatric disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2011).

2.  New and material evidence having been received, the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform him of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO provided the appellant with pre-adjudication notice by a letter dated in March 2008. 

In view of the Board's favorable decision with regard to the Veteran's application to reopen a claim for service connection for a psychiatric disorder, the Board finds that all notification and development action needed to fairly adjudicate this appeal has been accomplished. 

II.  Analysis

A decision of the RO becomes final and binding and not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. §§ 5108, 7105(c); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible"). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110   (2010).  In Shade, the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was first considered and denied by the RO in an April 1973 decision.  The Veteran was properly notified of that decision by way of a letter dated in April 1973, and he did not appeal.  Hence, that decision is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

The Veteran subsequently filed another claim for service connection for a psychiatric disorder in April 1999, which the RO denied in a December 1999 decision.  He was appropriately notified of that decision, as well, by way of a letter dated in December 1999, and he did not appeal it either, so it, too, is final and binding on him based on the evidence then of record. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

The Veteran subsequently filed a petition to reopen this claim in March 2004, which the RO denied in a July 2004 decision, finding that new and material evidence had not been received to reopen the claim for service connection for a psychiatric disorder.  He was appropriately notified of that decision, and he did not appeal it, so it is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

The evidence of record at the time of that July 2004 decision included the Veteran's STRs, which were unremarkable for a diagnosis of a chronic psychiatric disorder, although they showed that in June 1970 he reported a history of depression or excessive worry; the reviewing examiner noted that the Veteran worried about minor events, which was judged not significant.  A psychiatric disorder was not diagnosed on separation examination in June 1970.  

Also of record at the time of the prior July 2004 decision was a report of a January 1973 VA psychiatric examination which diagnosed chronic anxiety neurosis.  At this examination, the Veteran reported that he was receiving private psychiatric treatment.  Additional evidence of record included private medical records from Bayamon Regional Hospital dated in February 2004 reflecting that he reported that he had anxiety disorder for 35 years.  He was diagnosed with anxiety disorder.  VA medical records dated from 2004 to June 2004 reflect psychiatric treatment; in February 2004 he was diagnosed with anxiety state and major depressive disorder with mood congruent psychotic features by history, while in June 2004 he was diagnosed with major depressive disorder, with psychotic features, and rule out schizoaffective disorder, depressed.  A report of a June 2004 VA psychiatric compensation examination reflects that the examiner diagnosed schizoaffective disorder, depressive type, with no other current mental disorder.

In February 2008, the Veteran filed another petition to reopen this claim, asserting that he had depression due to his service-connected conditions.

A VA psychiatric compensation examination was conducted in April 2008, the Veteran reported that he had been receiving treatment for a psychiatric disorder for the past three years.  The examiner noted that the claims file had been reviewed, and diagnosed schizoaffective disorder.  The examiner opined that his neuropsychiatric condition was not related to his presently service-connected conditions (diabetes mellitus, peripheral neuropathy of the lower extremities, and erectile dysfunction), and was not caused or aggravated by his service-connected conditions.  

Additional evidence of record includes an undated letter from a private physician, Dr. O., that was submitted to VA by the Veteran in November 2008.  Dr. O. diagnosed schizoaffective disorder, among several other conditions, and opined that it was more probable than not that his conditions are all service-connected.

This additional evidence, especially in combination, is new and material. Specifically, the claims file now contains a medical opinion suggesting a link between the current psychiatric disorder and service, the lack of which was the basis for the prior denial of this claim.  Thus, this evidence relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim, so this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder is reopened, and the claim is granted to this extent only.


REMAND

Further development is required prior to readjudicating the claims for service connection for a psychiatric disorder and a bilateral foot disability, and the claim for an increased rating for diabetes mellitus.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In his December 2008 claim for a TDIU rating (which has since been granted), the Veteran reported that he was currently receiving disability benefits from the Social Security Administration (SSA) because of diabetes and diabetes-related conditions.  As these SSA records are not on file and are potentially relevant to his claims for an increased rating for diabetes mellitus and for service connection for a foot disability secondary to diabetes mellitus, the RO/AMC must attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies, so including SSA, if potentially pertinent to the claim before VA).  Golz clarified that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  Efforts to obtain these SSA records must be made until they are either obtained or it is determined they do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

The Veteran currently contends that his current psychiatric disorder was caused by his service-connected disabilities, and that he has a current bilateral foot disability due to diabetes mellitus.  The Board observes that he is already service-connected for peripheral neuropathy of both lower extremities due to diabetes mellitus.

Service connection is permissible on a direct basis for disability that was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible on an alternative secondary basis if it is shown the claimed condition is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When determining service connection, all theories of entitlement - direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, despite the Veteran's current theories of secondary service connection for his claimed disabilities of a psychiatric disorder and a bilateral foot disability, the Board must consider all theories of service connection.  

In this regard, the Board notes that the April 2008 VA examiner did not provide a medical opinion regarding direct service incurrence of a psychiatric disorder, although she did discuss pertinent evidence.  Moreover, she incorrectly stated that the service treatment records (STRs) showed no psychiatric complaints, which is inaccurate.  As noted above, in his June 1970 separation report of medical history, the Veteran reported depression or excessive worry, and the examiner noted that the Veteran worried about minor events, which was judged not significant.  The Board therefore finds that the medical opinion provided by the VA examiner was partially based on an inaccurate factual premise, and is thus inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion is only as good and credible as the history on which it was based, and if based on an inaccurate factual premise it has no probative value.).  Medical evidence of record also shows that he was diagnosed with chronic anxiety neurosis in 1973, and private medical records dated in 2004 reflect that the Veteran reported that he was treated for anxiety disorder for 35 years.  He has since been diagnosed with anxiety disorder, major depressive disorder with psychotic features, and schizoaffective disorder.  Moreover, since the April 2008 VA examination, the RO has granted service connection for additional disabilities, and so the April 2008 medical opinion regarding secondary service connection was not based on a consideration of all of his currently service-connected disabilities.  

As such, the Board finds that another VA psychiatric examination and medical nexus opinion must be obtained.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one will not or cannot be provided); and see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The Court also has explained that it is not mere review of the claims file that is determinative of the probative value of an opinion, rather, more so the discussion of the underlying medical rationale of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

On remand, the VA examiner should be asked to opine on whether any current psychiatric disorder is related to service, or was caused or aggravated by a service-connected disability.  The medical examiner should consider all of his current service-connected disabilities when determining the etiology of the current psychiatric disorder.

Regarding the claim for an increased rating for service-connected diabetes mellitus, the Veteran needs to be reexamined to reassess the severity of this disability since his most recent VA compensation examination was in March 2010, so more than 2 years ago.  See Olsen v. Principi, 3 Vet. App. 480, 482   (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

With respect to the claim for service connection for a foot disability as secondary to diabetes mellitus, the Board notes that although the April 2008 VA examiner provided an opinion regarding whether the current foot conditions were caused by diabetes mellitus or peripheral neuropathy, he did not opine as to whether they were aggravated by a service-connected disability.  Moreover, the medical opinion in this report is somewhat contradictory, in that the examiner stated both that there was no current foot or ankle condition, but then identified current foot and ankle conditions (talonavicular coalition, bilateral enthesopathy of the Achilles tendon insertion, and foreign body in the right foot).  A VA examination and opinion therefore are needed to assist in determining the etiology of any current foot disability, including whether it was caused or aggravated by his service-connected diabetes mellitus or is otherwise related or attributable to his military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Board notes that only a few service treatment records are on file, and finds that the RO/AMC should make another attempt to obtain any additional service treatment records that are available.  38 U.S.C.A. § 5103A(c)(1) (West 2002); 38 C.F.R. § 3.159(c).

All additional relevant treatment records, not currently on file, should be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611 (1992) (specifically regarding VA records, VA has constructive, if not actual, notice of them because they are maintained and generated within VA's healthcare system and, therefore, deemed to be in VA's possession, even if not physically in the file).  In particular, the Board notes that on VA examination in January 1973, the Veteran reported that he was being treated for a psychiatric disorder at the Centro de Salud Mental of Rio Piedras.  Such records are not on file, and the RO should attempt to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for any psychiatric disorder, foot disability or diabetes mellitus since separation from service.  With any necessary authorization, meaning completion and submission of VA Form 21-4142, obtain all additionally identified records that are not duplicates of those already in the claims file. 

In particular, the RO/AMC should attempt to obtain relevant private medical records from the Centro de Salud Mental of Rio Piedras, dated from 1970 to 1973.  

If the records identified are not in the custody of a Federal department or agency, then they fall within the purview of 38 C.F.R. § 3.159(c)(1), whereas if they are in the possession of a Federal department or agency, they fall within the purview of 38 C.F.R. § 3.159(c)(2).  So make as many attempts as are necessary to obtain the identified records, depending on who has custody of them.

Document all efforts to obtain all identified records and notify the Veteran if unable to obtain any identified records, as required by 38 C.F.R. § 3.159(e).

2.  Contact the appropriate service records repository in an attempt to obtain any additional service treatment records.  And since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).

The Veteran must be appropriately notified if the RO/AMC is unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

3.  Obtain from the SSA the records concerning the Veteran's claim and/or award of SSA disability or supplemental security income (SSI) benefits.  And since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).

The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

4.  Upon receipt of all additional records and association of these records with the claims file, schedule an appropriate VA compensation examination to reassess the severity of the Veteran's service-connected diabetes mellitus.  The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

5.  Schedule a VA compensation examination to determine the etiology of any current psychiatric disorder.  The claims file must be provided to and reviewed by the examiner.

The examiner should respond to the following questions:

(a) What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current psychiatric disorder was incurred in service or is otherwise related to his military service, including the Veteran's reports noted on separation in June 1970?

(b) What is the likelihood (very likely, as likely as not, or unlikely) that a service-connected disability caused or is aggravating any current psychiatric disorder?  

*The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or the conclusion as it is to find against it.

*Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

6.  Schedule an appropriate VA compensation examination to determine the etiology of any current foot disability (talonavicular coalition, bilateral enthesopathy of the Achilles tendon insertion, and foreign body in the right foot).  The claims file must be provided to and reviewed by the examiner.

The examiner should respond to the following questions:

(a) Does the Veteran have any current foot disability other than the already service-connected peripheral neuropathy of the lower extremities?

(b) If the Veteran has a current foot disability other than peripheral neuropathy, what is the likelihood (very likely, as likely as not, or unlikely) that any current foot disability was incurred in service or is otherwise related to his military service?

(c) If the Veteran has a current foot disability other than peripheral neuropathy, what is the likelihood (very likely, as likely as not, or unlikely) that a service-connected disability caused or is aggravating any current foot disability?  

*The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or the conclusion as it is to find against it.

*Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

7.  Then readjudicate these claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


